DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 29  should be revised as “… through agitation outlets located in a distal region of the hose [[,]] .” to conclude as a complete sentence. 

Claim Rejections - 35 USC § 112 - First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) See MPEP 2164.01(a). 
In this case, reducing or stopping the pump during first and second time periods would require undue experimentation since the specification does not explain how to control the speed of a rapidly spinning rotor in synchrony with cardiac cycles. For example, the specification describes that the rotor spins at speeds of more than 20,000 rpm and up to 40,000 rpm (¶ [0079]). Accelerating or decelerating the rotor in a time frame that corresponds to cardiac cycles would have required an excessive quantity of experimentation since the specification provides no examples. 
Claim 16 calls for  “…operating the pump during first and second time periods so that during the first time period the pump generates blood flow from the left ventricle with a positive pressure that opens the hose, and during the second time period the pump output is stopped or reduced so the aortic valve closes and prevents backflow from the aorta into the left ventricle.” The specification describes a method where the pump operates during systole and diastole (¶ [0175] If the heart is in the systole, then the catheter device pumps blood when the pressure built up by the heart is less than the pump pressure … During the diastole, the pressure difference is opposite. If the pressure difference is greater than the pump pressure, then the catheter device can not pump blood). 
However, the specification does not describe how to reduce or stop the pump during first and second time periods. Instead, ¶ [0175] appears to describe how the aortic valve and flexible outlet hose respond to pressure changes relative to the heart’s systole and diastole phases. This paragraph seems to indicate that the pump operates at a constant, independent speed during both cardiac phases, and that the aortic valve and flexible outlet hose move in response to these phases. 
In order for the pump system to synchronize with cardiac phases, the system would need a sensor or transducer. However, the specification does not describe any controller or sensor that detects the systole and diastole phases of the cardiac cycle. At most, the specification cites a prior art technique for inflating and deflating a balloon pump (¶ [0005], intra-aortal balloon pump (IABP) … There the balloon is blown is inflated rhythmically by an external pump with every heart action in diastole with 30-40 cm3 helium and deflated in systole). 
Claim 19 calls for “…wherein operating the pump further comprises stopping the rotor when the aortic valve closes, and then restarting the rotor when the aortic valve opens.” The specification does not describe this feature and instead describes a process where the aortic valve and flexible outlet hose respond to pressure differences (¶ [0175]). 
Claims 27 and 28 call for “… during the second time period the rotor rotation is reduced …” and “… during the second time period the rotor rotation stops.” The specification does not describe a step of reducing or stopping the rotor rotation during a second time period. 
Claim 31 calls for “…wherein the first time period corresponds to systole, and the second time period corresponds to diastole.” The specification describes that the pump operates during both systole and diastole, but does not describe that the pump is stopped or reduced during these cardiac phases. 
Claim 32 calls for “…stopping or reducing pump output …” and is rejected for lack of enablement as discussed above. 
Claims 33 and 40 describe stopping or reducing pump output and selecting a speed of pumping. These features are not enabled as discussed above. 
Claim 42 calls for “… wherein stopping or reducing the pump output further comprises comparing the pump output to a reference output, and based on the comparing, stopping or reducing pump output during the second time period.” The specification describes a pump capable of producing pressure between 100 - 150 mmHg (¶ [0175], catheter device 1 is preferably designed so that a certain pump pressure in the range of around 100 mm Hg to 150 mmHg may be obtained from it). However, the specification does not describe comparing the pump output to a reference output. It also lacks a sensor, transducer, detector or other means that could measure the pump output. 
This application incorporates disclosure from applications 13/862,752, 12/210,435 and 60/978,249 (¶ [0001]). However, none of these applications describes a reference output or sensor. 
The remaining dependent claims are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 29 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 calls for “…and positioning the cannula as an outflow cannula.” There is insufficient antecedent basis for this limitation in the claim. Parent claim 16 describes a hose, but does not describe a cannula. The cannula of claim 21 appears to describe the hose of parent claim 16. 
Claim 29 calls for “… wherein blood exits from the hose through agitation outlets located in a distal region of the hose …” However, the specification and drawings describe a hose comprising outlets at its proximal region. Arranging the hose according to Figs. 24 and 25 I enables the catheter to prevent backflow from the aorta into the left ventricle.
For example, Fig. 24 shows a pump configured to give left-side support to the heart (¶ [0176] FIG. 24 … The pump head 3 is located completely in the left heart chamber. The outlet hose extends through the heart valve). In Fig. 24, the pump has an outlet hose which corresponds to the embodiment of Fig. 25 I, where the outlet hose has outlets on its proximal region. 
The specification describes other embodiments which have outlets at the distal region, but these deliver blood in a reverse direction and will not prevent backflow from the aorta into the left ventricle (¶ [0179] In a further embodiment … pumped from proximal to distal, i.e. against the original flow direction 5 (FIG. 25 II); ¶ [0180], The pump medium passes out of the catheter device 1 through the distal end of the outlet hose). Therefore, claim 29 appears to contradict parent claim 16. 
Claim 35 calls for “… the collapsible cannula configured to prevent backflow …” Parent claim does not describe that the cannula is collapsible, therefore there is insufficient antecedent basis for this limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 20, 21, 23, 25, 27-30, 32, 33, 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shifflette; J. Michael (US 20080132747 A1). 
Regarding claim 16, Shifflette discloses a method of providing left side support for a patient's heart with a percutaneous intravascular pump system (¶ [0001], [0027], [0088], cardiac-assist device 110; ¶ [0104] FIG. 3C depicts pump assembly 118 disposed in left ventricle 226), the pump system comprising:
a pump head and a hose (¶ [0088], pump assembly 118; ¶ [0104], outflow conduit 334); 
the pump head comprising a rotor inside a pump housing (¶ [0098] Pump assembly 118 includes a rotating impeller that is driven by torque transmission line 116 … the rotating impeller and surrounding casing are expandable; ¶ [0108], FIG. 4A … The ribs collectively define cage or casing 444);  
the method comprising: 
inserting the percutaneous intravascular pump system within the patient's vasculature (¶ [0099] Cardiac-assist device 110 is percutaneously implanted … catheterization techniques (e.g., Seldinger, etc.) are used to introduce pump assembly 118 … to its intended placement site); 
positioning the hose across the patient's aortic valve such that a distal end of the hose is positioned within the left ventricle and a proximal end of the hose is positioned in the aorta (¶ [0104] FIG. 3C depicts pump assembly 118 disposed in left ventricle 226); 
operating the pump during a first time period (¶ [0104] FIG. 3C … In this arrangement, blood 340 is drawn through suction end of pump assembly 118 and discharged from the pump assembly into outflow conduit 334; ¶ [0108], This maximum or enlarged diameter is required to accommodate the impeller blades of pump assembly 118 when they are deployed for operation); 
so that the pump generates blood flow from the left ventricle with a positive pressure that conducts blood through the hose (¶ [0104] FIG. 3C … Blood 340 crosses aortic valve 224 through outflow conduit 334 and is discharged into ascending aorta 222 through (optional) outflow slots 336); and 
so that the aortic valve closes and prevents backflow from the aorta into the left ventricle (Fig. 3C, pump assembly 118 is disposed across aortic valve 224 which closes against the outer surface of pump assembly 118).
Shifflette teaches the invention substantially as claimed by Applicant but does not explicitly open the hose. However, the claim does not specify that the hose has both closed and open states. Shifflette teaches that the hose is open at least when it delivers blood to the aorta (Fig. 3C, outflow conduit 334 is disposed across aortic valve 224 and conducts blood through outflow slots 336). In this way Shifflette opens the hose, since it is open while delivering blood. 
Shifflette teaches the invention substantially as claimed by Applicant but does not explicitly operate the pump during a second time period, during which the pump output is stopped or reduced. However, Shifflette operates the pump as a temporary assist device which is deployed in the patient’s heart and later removed (¶ [0026], temporarily assist the heart by supplementing the heart's pumping action; ¶ [0107], the contracted state is for insertion into and withdrawal from the vascular system; ¶ [0119] To collapse casing 444 for extraction from the vascular system, pump assembly 118 is drawn back into the introducing tube). 
Shifflette eventually removes the blood pump from the patient’s vasculature. It would have been obvious to stop the pump before removing it from the vasculature, to prevent the pump from propelling blood during its withdrawal. Therefore, it would have been obvious to modify Shifflette’s method by stopping the pump during a second time period in order to safely remove the pump from the patient’s vasculature. 

Regarding claim 32, Shifflette discloses a method of providing circulatory support for a patient's heart by a percutaneous intravascular pump system (¶ [0001], [0027], [0088], cardiac-assist device 110; ¶ [0104] FIG. 3C depicts pump assembly 118 disposed in left ventricle 226), comprising: 
inserting the intravascular pump system percutaneously into a patient vasculature (¶ [0099] Cardiac-assist device 110 is percutaneously implanted … catheterization techniques (e.g., Seldinger, etc.) are used to introduce pump assembly 118 … to its intended placement site);
the intravascular pump system comprising a pump and cannula (¶ [0088], pump assembly 118; ¶ [0104], outflow conduit 334);
advancing the pump and cannula through the patient vasculature toward the heart until the cannula is positioned across the aortic valve (¶ [0104] FIG. 3C depicts pump assembly 118 disposed in left ventricle 226);
operating the pump non-pneumatically during a first time period (¶ [0104] FIG. 3C … In this arrangement, blood 340 is drawn through suction end of pump assembly 118 and discharged from the pump assembly into outflow conduit 334; ¶ [0108], This maximum or enlarged diameter is required to accommodate the impeller blades of pump assembly 118 when they are deployed for operation);
 so as to generate blood flow from a left ventricle into the aorta (¶ [0104] FIG. 3C … Blood 340 crosses aortic valve 224 through outflow conduit 334 and is discharged into ascending aorta 222 through (optional) outflow slots 336); and 
preventing blood backflow from the aorta into the left ventricle (Fig. 3C, pump assembly 118 is disposed across aortic valve 224 which closes against the outer surface of pump assembly 118). 
Shifflette teaches the invention substantially as claimed by Applicant but does not explicitly stop or reduce the pump output during a second time period without blood backflow from the aorta into the left ventricle. 
However, Shifflette operates the pump as a temporary assist device and eventually removes it (¶ [0026], [0107], [0119]). Regarding the rationale and motivation to stop Shifflette’s pump during its withdrawal, see the discussion of claim 16 above. 

Regarding claims 20, 21, 23, 25 and 29, Shifflette discloses a method wherein inserting the percutaneous intravascular pump into the patient's vasculature comprises inserting the pump in a femoral artery or axillary artery, advancing the pump in a direction toward the heart, and stopping the insertion at a position inside the vasculature (¶ [0029], it can be introduced into the vascular system (e.g., Femoral artery, etc.) via a 12-French or smaller-diameter; ¶ [0099], known catheterization techniques (e.g., Seldinger, etc.) are used to introduce pump assembly 118 into femoral artery 102, advance it to aorta 104, and then to its intended placement site); 
further comprising inserting the pump head into the patient vasculature and positioning the cannula as an outflow cannula (¶ [0104] FIG. 3C … Outflow conduit 334, which crosses aortic valve 224, is advantageously coupled to the discharge end of pump assembly 118);
further comprising advancing the pump distally until the pump rotor is in the left ventricle (¶ [0104] FIG. 3C depicts pump assembly 118 disposed in left ventricle 226);
wherein during the first time period an exterior surface of the hose seals against the aortic valve (FIG. 3C, pump assembly 118 is disposed across aortic valve 224); 
wherein blood exits from the hose through agitation outlets located in a distal region of the hose (¶ [0104] FIG. 3C … Blood 340 crosses aortic valve 224 through outflow conduit 334 and is discharged into ascending aorta 222 through (optional) outflow slots 336). 

Regarding claims 27 and 28, Shifflette is silent whether the rotor rotation is reduced or stops during a second time period. However, Shifflette operates the pump as a temporary assist device which is eventually removed from the patient’s body (¶ [0026], [0107], [0119]). A user would have been motivated to reduce or stop the rotor before removing it during a second time period, in order to minimize blood loss when withdrawing the pump from the patient’s vasculature. 

Regarding claims 30, 36 and 37, Shifflette is silent whether the pump ejects turbulent blood flow toward a coronary artery, whether the cannula is inserted until cannula exit ports are adjacent to coronary arteries and whether non-laminar blood flow exits the cannula adjacent coronary artery openings. However, Shifflette deploys the pump across the aortic valve, with the hose or cannula extending through the valve (¶ [0104] FIG. 3C … Outflow conduit 334, which crosses aortic valve 224, is advantageously coupled to the discharge end of pump assembly 118). Shifflette also depicts the hose outlets on a downstream side of the aortic valve, near the aortic sinuses (Fig. 3C). Although Shifflette does not depict the coronary arteries, they are necessarily present as part of typical anatomy. Shifflette also propels blood at a velocity high enough to assist the heart (¶ [0005], An effective cardiac assist device assumes some of the heart's pumping function, thereby unloading the heart and enabling it to recover). Therefore, the hose outlets can be expected to be located near the coronary arteries, and to eject non-laminar blood near coronary artery openings. 

Regarding claim 33, Shifflette discloses a method wherein operating the pump during a first time period further comprises selecting pump speed to generate a first flow rate from the left ventricle (¶ [0089] Controller 112 … which incorporates a microprocessor, typically provides one or more of the following functions, in addition to any others; ¶ [0093] displays impeller speed and pump flow). This claim does not quantify the pump speed. Shifflette drives the pump at a speed capable of propelling blood through the pump, which provides a first flow rate from the left ventricle. 

Claims 17-19, 22, 24, 26, 34, 35, 38, 39 and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shifflette; J. Michael (US 20080132747 A1) in view of Figuera; Diego (US 5169378 A). 
Regarding claims 17, 18, 22, 24, 26, 34, 35, 38, 39 and 41, Shifflette lacks a hose that closes or a collapsible cannula. Figuera discloses an intraventricular expansible assist pump and method (col. 3, lines 10-20, 35-45, In FIGS. 2a to 2f, the different components of the pump are shown), comprising: 
inserting a percutaneous intravascular pump system within the patient's vasculature (col. 5, lines 1-10, Under the above described conditions, the pump 1 has been introduced into the left ventricle through the femoral artery 12);
positioning a hose or cannula across the patient's aortic valve such that a distal end of the hose is positioned within the left ventricle and a proximal end of the hose is positioned in the aorta (col. 4, lines 1-10, When the pump is located in the left ventricle 8, the "neck" runs through the aortic valve);
operating the pump (col. 5, lines 30-60, Functioning of the pump: Systole … Functioning the pump. Diastole);
wherein operating the pump during a first time period further comprises running the pump to achieve a positive pressure that partially deploys the hose to a diameter less than a maximum diameter of the hose (col. 5, lines 35-40, Fig. 5, the nozzles 5 close and the blood contained in the chamber, or body 1 of the pump, is ejected through the aorta without the pressure exerted by the internal balloon interfering or rebounding on the ventricular wall);
wherein operating the pump during the first time period further comprises running the pump to achieve a positive pressure that deploys the hose to a fixed maximum diameter (col. 5, lines 35-40, Fig. 5, the nozzles 5 close and the blood contained in the chamber, or body 1 of the pump, is ejected through the aorta without the pressure exerted by the internal balloon interfering or rebounding on the ventricular wall);
wherein inserting comprises compressing a pump head, moving the compressed pump head and hose to the position inside the vasculature and expanding the pump head and hose (col. 5, lines 1-10, The pump 1 is wrapped to its two way conducting catheter 4, with the internal balloon 3 deflated and the transvalvular segment 2 also wrapped to the catheter. … the pump 1 has been introduced into the left ventricle through the femoral artery 12); 
the intravascular pump system comprising a catheter shaft extending through the lumen of the hose, and wherein during the second time period the hose closes around the catheter shaft within the aortic valve (col. 5, lines 50-60, Fig. 6, Valve 14 and segment 2 close, adapting themselves to the conducting catheter 4);
wherein closure of the aortic valve closes the hose within the aortic valve (col. 5, lines 50-60, Fig. 6, Valve 14 and segment 2 close, adapting themselves to the conducting catheter 4); 
the cannula is a collapsible cannula comprising a tubular wall forming an internal lumen (col. 3, lines 60-70, A transvalvular segment 2, "neck", or distal part of the pump comprises a tube of some 16 mm diameter, is constructed of plastic bio-compatible material, as that of the body pump, but with very thin walls, which implies that it can easily collapse);
further comprising: positioning the cannula of the pump across the aortic valve, the collapsible cannula configured to prevent backflow by closing during closure of the aortic valve (col. 5, lines 50-60, Fig. 6, Valve 14 and segment 2 close, adapting themselves to the conducting catheter 4);
wherein at a first desired amount of blood flow, the cannula is deployed to its maximum diameter (col. 5, lines 35-40, Fig. 5, the nozzles 5 close and the blood contained in the chamber, or body 1 of the pump, is ejected through the aorta without the pressure exerted by the internal balloon interfering or rebounding on the ventricular wall);
wherein at a first desired amount of blood flow, the cannula is deployed to a diameter less than its maximum diameter (col. 5, lines 35-40, Fig. 5, the nozzles 5 close and the blood contained in the chamber, or body 1 of the pump, is ejected through the aorta without the pressure exerted by the internal balloon interfering or rebounding on the ventricular wall);
wherein at a second desired amount of blood flow the collapsible cannula is closed shut by closure of the aortic valve (col. 5, lines 50-60, Fig. 6, Valve 14 and segment 2 close, adapting themselves to the conducting catheter 4). 
Regarding the limitation in claims 17 and 39 of deploying the hose or cannula to a diameter less than its maximum diameter, Figuera discloses that the pump operates on a cycle that mirrors the heart’s systole and diastole (col. 5, lines 30-60). Therefore, at some point during these cycles, the transvalvular segment 2 will be inflated to an intermediate diameter less than its maximum diameter.
Figuera minimizes the interference between a blood pump and aortic valve (col. 5, lines 55-65, transvalvular segment 2 … may collapse and adapt or conform itself to the situation or position of the aortic valve 14, without interfering in the function thereof or doing so in a minimal way).  A skilled artisan would have been able to modify Shifflette with the collapsible cannula of Figuera by substituting outflow conduit 334 of Shifflette with the transvalvular segment 2 of Figuera. One would be motivated to modify Shifflette with Figuera’s collapsible cannula to permit the aortic valve to close more easily. Therefore, it would have been obvious to modify Shifflette with the collapsible cannula of Figuera in order to cooperate more easily with the aortic valve. 

Regarding claim 19, Shifflette does not stop and restart the rotor based on the aortic valve. Figuera discloses a method that operates in synchrony with the heart’s pumping cycles and state of the aortic valve (col. 5, lines 30-60, Systole (FIG. 5) … Diastole (FIG. 6)). 
Figuera also explains how to synchronize the pump movements with heart cycles, via an EKG sensor (col. 6, lines 50-60, drive unit 10 must be provided with such possibility as well as with all the elements … EKG, and so on). A skilled artisan would have been able to modify Shifflette with Figuera’s synchronized operation by including an EKG sensor and operating the pump according to sensed systole and diastole cycles.  
Figuera improves the efficiency of a heart assist pump. One would be motivated to modify Shifflette with the synchronized operation of Figuera to minimize the interference between the heart and an accessory pump. Therefore, it would have been obvious to modify Shifflette with Figuera’s synchronized operation in order to deliver blood more efficiently through the aorta. 

Regarding claims 40 and 42, Shifflette does not explicitly select a speed of pumping to generate a second desired amount of blood flow or compare the pump output to a reference output. Figuera discloses a method that includes a second phase of pumping, matched to the heart’s diastole phase (col. 5, lines 45-60). A skilled artisan would have been able to modify Shifflette with Figuera’s synchronized operation by sensing the heart’s output with an EKG and operating the pump accordingly. Regarding rationale and motivation to modify Shifflette with the synchronized operation of Figuera, see discussion of claim 19 above. 
 
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shifflette; J. Michael (US 20080132747 A1) in view of Frazier, O. Howard (US 20030191357 A1). 
Regarding claim 31, Shifflette is silent whether the first time period corresponds to systole or the second time period corresponds to diastole. Frazier discloses methods and devices for mechanically assisting the failing heart (¶ [0001], [0010], [0027], extracorporeal aortic bypass blood pump 10), comprising: 
operating the pump during first and second time periods, wherein the first time period corresponds to systole, and the second time period corresponds to diastole (¶ [0036] An electrocardiogram ("ECG") is recorded via electrodes 50 placed on the skin of the patient; ¶ [0037], During ventricular systole, and using the ECG and aortic pressure-triggered controller 9, the small-volume balloon 8 is rapidly inflated, partially occluding the aorta … During ventricular diastole, the balloon 8 rapidly deflates, thereby increasing the perfusion pressure throughout the arterial compartment 26). 
Frazier enhances the efficiency of a vascular assist device (¶ [0041], It is important to note that the pump 10 makes diastole become active. The pump 10 achieves systolic unloading by augmenting flow and increased blood flow during diastolic which reduces load to the heart). One would be motivated to modify Shifflette by synchronizing the pump according to cardiac cycles as taught by Frazier to cooperate with the heart’s operation and avoid excessive turbulence. Beyond a certain level, turbulent flow damages blood cells and increases fluid resistance. Therefore, it would have been obvious to modify Shifflette with Frazier’s synchronized operation in order to more efficiently deliver blood through the aorta while protecting blood cells. 
Double Patenting
The following copending and patented applications are relevant to the claimed invention:
16/251254 Pfeffer; Joachim Georg et al. US 11129978 B2
14/725281 Pfeffer; Joachim-Georg et al. US 9919087 B2
16/730601 Pfeffer; Joachim-Georg et al. US 10874783 B2
16/369637 Pfeffer; Joachim-Georg et al. US 11273301 B2
16/369538 Pfeffer; Joachim-Georg et al. US 11338124 B2

Each application claims a catheter device or intravascular pump device. However, none of the cited applications claim a method including steps of positioning the hose across the patient's aortic valve, and operating the pump during a second time period, where pump output is stopped or reduced. Therefore no double patenting rejection is applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keren; Gadi et al.	US 6749598 B1
Schwartz; Robert S. et al.	US 5092844 A
Schiff; Peter	US 4407271 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781